Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 23, 2014

                                      No. 04-14-00719-CV

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION D.P., As a
                          Mentally Ill Person,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2014-MH-3187
                          Honorable Oscar J. Kazen, Judge Presiding


                                         ORDER
        In the interest of the efficient administration of the court’s docket, we ORDER Appeal
Nos. 04-14-00719-CV and 04-14-00723-CV consolidated. The parties must file motions, briefs,
and other pleadings as if the appeals were one but put both appeal numbers in the style of the
case. However, a record must be filed in each appeal, the record in each case will remain
separate and, if supplementation of the record becomes necessary, the supplemental material
must be filed in the appeal to which it applies. The cases must be argued together in one brief, as
in a single appeal, and if oral argument is requested and granted, the entire case must be argued
as a single appeal, with the total time limit for each party equal to the ordinary time limit for a
party in a single appeal. The court will dispose of both appeals in the same judgment, opinion,
and mandate.

        We order the clerk of this court to serve a copy of this order on all counsel, the county
clerk, and the court reporter.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court